John C. Marbach, J.
By order of this court dated February 15, 1972, plaintiff was awarded summary judgment pursuant to section 273-a of the Debtor and Creditor Law setting aside a conveyance as fraudulent as to plaintiff. Plaintiff has submitted a proposed judgment for settlement in which it requests attorney’s fees pursuant to section 276-a of the Debtor and Creditor Law.
Section 276-a permits an award of attorney’s fees in an action to set aside a conveyance where such conveyance is found to have been made by the debtor and received by the transferee with actual intent, as distinguished from intent presumed in law.
An action under section 273-a is not predicated on a showing of actual intent to defraud. In fact, as specifically stated in the statute, the debtor’s intent is irrelevant to entitlement to relief. Plaintiff’s papers on the motion relied solely on section 273-a and advanced no claim or specific facts for the purpose of establishing actual intent to defraud to support a belated request for attorney’s fees. Accordingly, the request for attorney’s fees is denied.
So ordered.